Supreme Court of Florida
                             ____________

                            No. SC20-1240
                             ____________


             IN RE: AMENDMENTS TO FLORIDA RULE OF
                     CIVIL PROCEDURE 1.260.

                             April 8, 2021

PER CURIAM.

     Before the Court is the report of The Florida Bar’s Civil

Procedure Rules Committee (Committee) proposing amendments to

Florida Rule of Civil Procedure 1.260 (Survivor; Substitution of

Parties). See Fla. R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have

jurisdiction. See art. V, § 2(a), Fla. Const.

     The Committee proposes to amend rule 1.260 to delete archaic

language and to clarify that a statement noting the death of a party

must be filed and served on all parties.

     The Committee and the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The proposals
were published by both the Committee and the Court. No

comments were received following either publication.

      Having considered the proposed amendments, the Court

hereby amends Florida Rule of Civil Procedure 1.260 as proposed

by the Committee, with minor revisions. 1 In subdivision (a)(1), the

words “filed and” are added for greater specification. Furthermore,

the phrase “the death is suggested upon the record by service of a

statement of the fact of the death . . .” is replaced with “a statement

noting the death is filed and served on all parties as provided in

Rule of General Practice and Judicial Administration 2.516.” In

subdivision (a)(2), the phrase “The death shall be suggested upon

the record” is replaced with “A statement noting the death shall be

filed and served on all parties as provided in Rule of General

Practice and Judicial Administration 2.516.” Finally, in subdivision

(b), the words “filed and” are added for consistency with subdivision

(a)(1).




      1. References to the Florida Rules of Judicial Administration
have been updated to reflect the new title of that body of rules,
Florida Rules of General Practice and Judicial Administration. See
In re Amendments to Florida Rules of Judicial Administration–2020
Regular-Cycle Report, 310 So. 3d 374 (Fla. 2021).
                                 -2-
     Accordingly, the Florida Rules of Civil Procedure are amended

as set forth in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately

upon the release of this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Ceci Culpepper Berman, Chair, Civil Procedure Rules Committee,
Tampa, Florida; and Joshua E. Doyle, Executive Director, and
Mikalla Andies Davis, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

     for Petitioner




                                -3-
                                     Appendix


RULE 1.260.        SURVIVOR; SUBSTITUTION OF PARTIES

      (a)    Death.

              (1) If a party dies and the claim is not thereby extinguished, the
court may order substitution of the proper parties. The motion for substitution may
be made by any party or by the successors or representatives of the deceased party
and, together with the notice of hearing, shall be filed and served on all parties as
provided in Florida Rule of General Practice and Judicial Administration 2.516 and
upon persons not parties in the manner provided for the service of a summons.
Unless the motion for substitution is made within 90 days after the death is
suggested upon the record by service of a statement of the fact of noting the death
in the manner provided for the service of the motionis filed and served on all
parties as provided in Rule of General Practice and Judicial Administration 2.516,
the action shall be dismissed as to the deceased party.

             (2) In the event of the death of one or more of the plaintiffs or of
one or more of the defendants in an action in which the right sought to be enforced
survives only to the surviving plaintiffs or only against the surviving defendants,
the action shall not abate. The death shall be suggested upon the recordA statement
noting the death shall be filed and served on all parties as provided in Rule of
General Practice and Judicial Administration 2.516 and the action shall proceed in
favor of or against the surviving parties.

      (b) Incompetency. If a party becomes incompetent, the court, upon
motion filed and served as provided in subdivision (a) of this rule, may allow the
action to be continued by or against that person’s representative.

      (c)-(d) [NO CHANGE]




                                       -4-